Citation Nr: 1710713	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

2.  Entitlement to service connection an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to September 1992.  He also served in Southwest Asia from September 1990 to March 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which apparently found that new and material evidence had not been received to reopen a claim of service connection for hypertension and denied service connection for PTSD, also claimed as trouble sleeping.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that service connection is warranted for hypertension and PTSD based on service incurrence and on a secondary basis, hypertension secondary to an acquired psychiatric disorder and PTSD, secondary to irritable bowel syndrome (IBS). 

In December 2016, the Veteran was scheduled for a Board videoconference hearing in February 2017.  In correspondence received on February 1, 2017, the Veteran requested by letter that his videoconference hearing be rescheduled.  

The Veteran has a right to a hearing on request. 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a), (e); 20.702, 20.705 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing for the Veteran.  He and his representative should be notified of the date, time, and location of the hearing.  38 C.F.R. § 20.704(b) (2016).  After the hearing has been held, or if the Veteran cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

